cca_2013111509461517 id uilc number release date from sent friday date am to cc bcc subject re disclosure question hi -- i was referring to the item and transactional relationship tests generally and the restrictions they place on the disclosure of third party return_information this is all addressed quite well in the drg pages to since information and documents the local ra obtains from the other ra’s exam file is return_information of the other ra’s taxpayer and copying it into the local exam file does not change this i recommend that all such information be labeled or segregated in the local file so that local the ra can always identify the third party return_information and handle it appropriately disclosure decisions under these provisions are fact-and-circumstances based and depend on the specifics of what is at issue in the local exam and what information if any from the other exam directly affects or directly relates to resolving any of those issues hope this helps if you want to discuss any specific aspect of the tests let me know i’m generally available this afternoon and next week ---------------- ---------------------- --------------------------------------- ---------------------
